DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin in view of Bailey et al. (US 2017/0070521 A1, hereinafter refers Bailey).

Regarding claim 1, Laughlin discloses a method for identity and access management, comprising:
obtaining historical user behavior data corresponding to a plurality of historical users (Fig. 7, el. 702, para. 53);
receiving an access request from a current user; obtaining current user behavior data associated with the current user (Fig. 7, el. 704, para. 74);

denying, if the current user behavior data does not satisfy the account specific baseline,
the access to the current user (Fig. 7-8, el. 804, para. 61, the access is ended and denied if the condition does not meet);
Laughlin inputting, in real-time, the current user behavior data associated with the current user into the machine learning model; and updating, in real-time, the account specific baseline using the machine learning model based on the current user behavior data associated with the current user;
	Bailey teaches inputting, in real-time, the current user behavior data associated with the current user into the machine learning model; and updating, in real-time (para. 83-84, the security system to update user’s historical data),
	It would be obvious for one of ordinary skill in the art before the invention to modify Laughlin to include Bailey in order to allow a system to generate a more accurate results based on real time user’s historical data.

Regarding claim 2, Laughlin in view of Bailey discloses a method wherein the historical user behavior data comprises at least one user access log and at least one access prepattern (para. 26, para. 30). 

Regarding claim 3, Laughlin in view of Bailey discloses wherein the access comprises at least one of: activating a new account associated with the current user or granting a privilege to the current user (Fig. 7-8, para. 53-57, the user access is granted once its credential is verified).

Regarding claim 4, Laughlin in view of Bailey discloses wherein comparing the current user behavior data to the account specific baseline comprises determining if there is an anomaly between the current user behavior data and the account specific baseline; and wherein denying the access to the current user comprises performing, if there is an anomaly, a remediation associated with the current user (Fig. 7-8, para. 53-56).

Regarding claim 5, Laughlin in view of Bailey discloses wherein the remediation comprises at least one of: deactivating an account associated with the current user or suspending a privilege from the
current user (para. 37, para. 71, to destroy user’s data on the mobile device thus user’s access privilege is revoked).
Regarding claim 7, Laughlin in view of Bailey discloses wherein generating the account specific baseline comprises: obtaining at least one static rule; and generating the account specific baseline based on the historical user behavior data and the at least one static rule (para. 26).

Regarding claim 8, the instant claim is met by rejection of claim 1.
Regarding claim 9, the instant claim is met by rejection of claim 2.
Regarding claim 10, the instant claim is met by rejection of claim 3.
Regarding claim 11, the instant claim is met by rejection of claim 4.
Regarding claim 12, the instant claim is met by rejection of claim 5.
Regarding claim 14, the instant claim is met by rejection of claim 7.
Regarding claim 15, the instant claim is met by rejection of claim 1.
Regarding claim 16, the instant claim is met by rejection of claim 2.
Regarding claim 17, the instant claim is met by rejection of claim 3.
Regarding claim 18, the instant claim is met by rejection of claim 4.
Regarding claim 19, the instant claim is met by rejection of claim 5.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CAI Y CHEN/Primary Examiner, Art Unit 2425